              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00016-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
MATTHEW JAMES DURY,             )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court upon the Defendant’s “Motion under

8 U.S.C. § 1481(a)(2)(6) and ICC Rome Statute Articles 6-8, 11, 12, and 13”

[Doc. 174].

      In the present motion, the Defendant moves the Court to remand him

to the International Criminal Court so that he may serve the remainder of his

prison sentence at the Dutch Embassy in Washington, D.C. or in a prison in

The Hague. [Doc. 174 at 2]. The Defendant also purports to renounce his

United States citizenship. [Id.].

      The Defendant’s motion is frivolous and legally baseless and is

therefore denied.




        Case 1:08-cr-00016-MR Document 176 Filed 04/27/20 Page 1 of 2
     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion under 8

U.S.C. § 1481(a)(2)(6) and ICC Rome Statute Articles 6-8, 11, 12, and 13”

[Doc. 174] is DENIED.

     IT IS SO ORDERED.

                            Signed: April 24, 2020




                                        2



       Case 1:08-cr-00016-MR Document 176 Filed 04/27/20 Page 2 of 2
